DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 17/021934 filed on 03/10/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/10/2022. Claims 1, 7-8, & 14-15 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejection under Double Patenting: Applicant states “Applicants are willing to file a terminal disclaimer to obviate the double patenting rejection upon indication of allowable subject matter of the claims”, however there are no separate arguments regarding the Double Patenting rejection. Therefore, the previous Double Patenting rejection is/are maintained.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation “in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan”. Applicant further argues on page 39 of the Remarks, “However, unlike Modica, the claimed “configurable threshold distance” is for “the construction zone” not a traffic congestion...However, as an example of why this is logically incorrect, the same extent of the construction zone may result in different traffic congestion lengths, and vice versa. A mere mention of a threshold length of a traffic congestion in Modica is not enough, and factually incorrect to assert that Modica teaches “configurable threshold distance” of a “construction zone.” For at least these reasons, Modica’s traffic congestion length threshold cannot be mapped to the claimed “configurable threshold distance”. Furthermore, the above-cited claim element recites two specific conditions which are 1) “in response to determining that re-routing is possible” and 2) “in response to determining that...the extent of the construction zone is above a configurable threshold distance.” The office action fails to map “determining that re-routing is possible” to any portion of Modica. At the cited portions, Modica merely teaches that if a lane is closed due to construction, the autonomous vehicle is changing the next lane. However, changing to the next lane does not teach, suggest, or disclose “re-routing” as recited in the claims. In a “re-routing” operation, the “following autonomous vehicle” takes “a second routing plan to reach the destination” where “the second routing plan is different from the first routing plan,” as recited, in part, in Claim 1. Further, as discussed above, Modica’s traffic congestion length threshold cannot be mapped to the claimed “configurable threshold distance.” Therefore, Modica whether taken alone or with combination with any of the other cited references fails to teach, suggest, or disclose these claim elements.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Modica was introduced to show the idea of measuring a distance of a traffic congestion due to whatever reason “accident, construction zone, car broke down, a cop giving a ticket, etc.) and when that distance is above a certain threshold to re-route the vehicle to another route to avoid the traffic congestion (see at least Modica, para. [0055-0056] & para. [0075]). Further Modica teaches a routing module that measures the length of the traffic congestion and determines an alternate route for the vehicle to take, indicating that this alternate route is a second routing plan that is different from the original routing plan. Further, Modica shows that re-routing is possible in view of the alternate route that is determined in view of length of the traffic congestion (see at least Modica, para. [0056]). Modica therefore shows that a re-route of an alternate route is possible and is able to detect the length of the traffic congestion is above a threshold in order to re-route. In conclusion, the prior art Modica is maintained on the limitation recited above in view of the arguments also provided above.
Applicant’s remaining  arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2019/0135283A1 (“Bonk”), in view of US 2014/0309833A1 (“Ferguson”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 9918); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 9913); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of Application Number 17/021934 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, & 4-7 of copending Application No. 17/021991 (Joyce ‘991), in view of 2014/0309833A1 (“Ferguson”), in view of US 2016/0260325A1 (“Modica”). Although the claims at issue are not identical, they are not patentably distinct from each other because they name the same inventive entity, name the same assignee and inventors.
As per claim 1 Joyce ‘991 recites
A system, comprising: 
a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle); 
one or more following autonomous vehicles, different from the lead autonomous vehicle, wherein (see at least Joyce ‘991, claim 1: one or more following autonomous vehicles, different from the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 1: the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server); 
the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 1: the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Joyce ‘991, claim 1: the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server.); 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Joyce ‘991, claim 1: a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘991, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘991, claim 1: in response to a determination that the particular road is closed ahead): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
send a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘991, claim 1: send a first message to the operation server, indicating that the particular road is closed at the particular location coordinates); 
update driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘991, claim 1: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination); 
while navigating around the construction zone (see at least Joyce ‘991, claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure),
 send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone (see at least Joyce ‘991, claim 1: determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
the operation server comprising a second processor configured to (see at least Joyce ‘991, claim 1: the operation server comprising a second processor configured to):
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘991, claim 1: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle (see at least Joyce ‘991, claim 1: for each autonomous vehicle from the one or more following autonomous vehicles:  determine location coordinates of the autonomous vehicle); 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone (see at least Joyce ‘991, claim 1: based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the road closure); 
if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Joyce ‘991, claim 1: if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprise the second routing plan); and 
if it is determined that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone 66680552ATTORNEY DOCKET NO.PATENT APPLICATION088329.0108USSN 17/021,934 (2020019US-PA1)4 of 12instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘991, claim 1: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination).
Joyce ‘991 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]). 

As per claim 2 Joyce ‘991 recites
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Joyce ‘991, claim 2: wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
As per claim 3 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘991, claim 4: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 4: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 4: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 4: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 4 Joyce ‘991 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘991, claim 5: wherein determining that particular road is closed comprises determining the presence of one or more of a traffic cone, a traffic barrier, a traffic barrel, or a traffic barricade tape used to close the particular road).

As per claim 5 Joyce ‘991 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 6 Joyce ‘991 recites
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Joyce ‘991, claim 6: second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to);
determine whether the construction zone is removed (see at least Joyce ‘991, claim 6: determine whether the particular road is opened);
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 6: response to a determination that the particular road is opened, send a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).

As per claim 7 Joyce ‘991 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 7: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 8 Joyce ‘991 recites
A method, comprising: 
receive sensor data from the at least one vehicle sensor of a lead autonomous vehicle (see at least Joyce ‘991, claim 8: receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein); 
the sensor data comprises location coordinates of any object on the particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 8: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 8: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); 
one or more following autonomous vehicles, different from the lead autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 8: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); and 
compare the sensor data with a first portion of the map data wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 8: comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘991, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determining whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘991, claim 8: in response to determining that the particular road is closed ahead): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
send a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘991, claim 8: sending a first message to the operation server, indicating that the particular road is closed at the particular location coordinates); 
update driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘991, claim 8: updating, by a processor associated with the operation server, the first portion of the, & claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure); 
while navigating around the construction zone (see at least Joyce ‘991, claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure), 
send a plurality of second messages to the operation server (see at least Joyce ‘991, claim 13: sending a second message to the operation server), comprising sensor data associated with the construction zone (see at least Joyce ‘991, claim 8: claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure); 
based at least in part upon the plurality of second messages (see at least Joyce ‘991, claim 13: sending a second message to the operation server); 
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘991, claim 8: updating, by a processor associated with the operation server, the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle (see at least Joyce ‘991, claim 8: for each autonomous vehicle from the one or more following autonomous vehicles, determining location coordinates of the autonomous vehicle); 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone (see at least Joyce ‘991, claim 8: based at least in part upon the location coordinates of the autonomous 66691102ATTORNEY DOCKET NO.PATENT APPLICATION088329.0111USSN 17/021,991(2020019US-PA4)7 of 13vehicle, determining whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the road closure); 
if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Joyce ‘991, claim 8: if it is determined that re-routing is possible, sending the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprise the second routing plan); and 
if it is determined that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle (see at least Joyce ‘991, claim 1: if it is determined that re-routing is not possible, sending, by a processor associated with the operation server, the updated map data and road closure instructions to the autonomous vehicle), 
wherein the construction zone 66680552ATTORNEY DOCKET NO.PATENT APPLICATION088329.0108USSN 17/021,934 (2020019US-PA1)4 of 12instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘991, claim 8: claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure).
Joyce ‘991 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]). 


As per claim 9 Joyce ‘991 recites
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Joyce ‘991, claim 9: wherein the method further comprises sending the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle Launchpad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).

As per claim 10 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘991, claim 11: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 11: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 11: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 11: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 11 Joyce ‘991 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘991, claim 12: wherein determining that particular road is closed comprises determining the presence of one or more of a traffic cone, a traffic barrier, a traffic barrel, or a traffic barricade tape used to close the particular road).

As per claim 12 Joyce ‘991 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 13 Joyce ‘991 recites
further comprising:
determining whether the construction zone is removed (see at least Joyce ‘991, claim 13: determining whether the particular road is opened);
in response to a determining that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 13: in response to determining that the particular road is opened, sending a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).

As per claim 14 Joyce ‘991 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 14: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 15 Joyce ‘991 recites
A computer program comprising executable instruction stored in a non-transitory computer-readable medium that when executed by one or more processor causes the one or more processors to, comprising (see at least Joyce ‘991, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
receive sensor data from the at least one vehicle sensor of a lead autonomous vehicle (see at least Joyce ‘991, claim 15: receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein); 
the sensor data comprises location coordinates of any object on the particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 15: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 15: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); 
one or more following autonomous vehicles, different from the lead autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 15: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); and 
compare the sensor data with a first portion of the map data wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 15: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘991, claim 15: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘991, claim 15: in response to a determination that the particular road is closed ahead): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
send a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘991, claim 15: send a first message to the operation server, indicating that the particular road is closed at the particular location coordinates); 
update driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination; 
while navigating around the construction zone see at least Joyce ‘991, claim 10: upon the driver employee driving the lead autonomous vehicle past the road closure),
 send a plurality of second messages to the operation server (see at least Joyce ‘991, claim 13: sending a second message to the operation server), 
comprising sensor data associated with the construction zone (see at least Joyce ‘991, claim 1); 
based at least in part upon the plurality of second messages (see at least Joyce ‘991, claim 13: sending a second message to the operation server); 
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle (see at least Joyce ‘991, claim 15: for each autonomous vehicle from the one or more following autonomous vehicles, determine location coordinates of the autonomous vehicle); 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone (see at least Joyce ‘991, claim 15: based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the road closure); 
if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Joyce ‘991, claim 15: if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprise the second routing plan); and 
if it is determined that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance send the updated map data and construction zone instructions to the autonomous vehicle (see at least Joyce ‘991, claim 15: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle), 
wherein the construction zone 66680552ATTORNEY DOCKET NO.PATENT APPLICATION088329.0108USSN 17/021,934 (2020019US-PA1)4 of 12instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘991, claim 3: continue autonomously driving the lead autonomous vehicle towards the destination).
Joyce ‘991 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]). 

As per claim 16 Joyce ‘991 recites
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Joyce ‘991, claim 16: wherein the one or more processors are further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
As per claim 17 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘991, claim 18: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 18: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 18: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 18: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 18 Joyce ‘991 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘991, claim 19: wherein determining that particular road is closed comprises determining the presence of one or more of a traffic cone, a traffic barrier, a traffic barrel, or a traffic barricade tape used to close the particular road).

As per claim 19 Joyce ‘991 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 20 Joyce ‘991 recites
further comprising: 
determine whether the construction zone is removed (see at least Joyce ‘991, claim 20: determine whether the particular road is opened);
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 20: in response to a determination that the particular road is opened, send a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-8, 10-15, & 17-20 of Applicant 17/021934 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Application Number 17/021963 (“Joyce ‘963 in view of 2014/0309833A1 (“Ferguson”), further in view of US 2016/0260325A1 (“Modica”).
As per claim 1 Joyce ‘963 recites
A system, comprising: 
a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle); 
one or more following autonomous vehicles, different from the lead autonomous vehicle, wherein (see at least Joyce ‘963, claim 1: one or more following autonomous vehicles, different from the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 1: the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server); 
the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 1: the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Joyce ‘963, claim 1: the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server); 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Joyce ‘963, claim 1: a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server; the first control subsystem comprising a first processor configured to): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘963, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data); 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘963, claim 1: in response to a determination that the structural change is detected in the particular road): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
send a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘963, claim 1: send a first message to the operation server indicating that the structural change is detected); 
update driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the construction zone (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change),
send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone (see at least Joyce ‘963, claim 1: based at least in part upon the first message; and send the updated map data to the one or more following autonomous vehicles); 
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘963, claim 1: update the first portion of the map data, reflecting the structural change); 
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change).
Joyce ‘963 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone; 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle; 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan; 
if it is determined that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone, the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
based at least in part upon the location coordinates of the vehicle (see at least Modica, para. [0034]: Further, the location can be determined by a triangulation system such as A-GPS, Cell of Origin, or other location extrapolation technologies. In another example embodiment, the one or more sensors may provide in-vehicle navigation services, wherein one or more location based services may be provided to the at least one UE 101 associated with the at least one user of the vehicle and/or at least one other UE 101 associated with the at least one vehicle.), 
determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the traffic congestion, wherein the second routing plan is different from the first routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0072]:  In another example embodiment, the configuration platform 109 may send notification to devices and/or devices associated with vehicles in a congested highway regarding traffic congestion information (e.g., length of the congestion) so that the drivers can make an informed decision with regards to selecting an alternative route towards his/her destination.); 
in response to determining that re-routing is possible and the extent of the extent of the traffic congestion is above a configurable threshold distance (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold.), 
send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan in response to determining that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]). 
  
As per claim 3 Joyce ‘963 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘963, claim 2: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 2: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 2: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 2: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 4 Joyce ‘963 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘963, claim 3: wherein the structural change comprises at least one of: a change in a lane marking, a change in an intersession, a change in a stop traffic light junction, a new road sign, a lack of a road sign, one or more new lanes, and a lack of one or more lanes).

As per claim 5 Joyce ‘963 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 6 Joyce ‘963 recites
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Joyce ‘991, claim 4: a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to);
determine whether the construction zone is removed (see at least Joyce ‘991, claim 4: determine whether the structural change is changed back to a previous state);
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 4: in response to a determination that the structural change is changed back to the previous state, send a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to 66686967ATTORNEY DOCKET NO.PATENT APPLICATION088329.0109USSN 17/021,934(2020019US-PA2)4 of 10receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 7 Joyce ‘963 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 5: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 8 Joyce ‘963 recites
A method, comprising: 
receiving sensor data from the at least one vehicle sensor of a lead autonomous vehicle (see at least Joyce ‘963, claim 8: receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle); 
the sensor data comprises location coordinates of any object on the particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 8: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 8: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); 
one or more following autonomous vehicles, different from the lead autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 8: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); and 
comparing the sensor data with a first portion of the map data wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle see at least Joyce ‘963, claim 8: comparing the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘963, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determining whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data): 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘963, claim 8: in response to determining that the structural change is detected in the particular road): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
sending a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘963, claim 8: sending a first message to the operation server indicating that the structural change is detected); 
updating driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the construction zone (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change), 
send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone (see at least Joyce ‘963, claim 8: based at least in part upon the first message, updating the first portion of the map data, reflecting the structural change); 
updating the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘963, claim 8: based at least in part upon the first message, updating the first portion of the map data, reflecting the structural change); 
if it is determined that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change).
Joyce ‘963 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone; 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle; 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan; 
if it is determined that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone, the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
based at least in part upon the location coordinates of the vehicle (see at least Modica, para. [0034]: Further, the location can be determined by a triangulation system such as A-GPS, Cell of Origin, or other location extrapolation technologies. In another example embodiment, the one or more sensors may provide in-vehicle navigation services, wherein one or more location based services may be provided to the at least one UE 101 associated with the at least one user of the vehicle and/or at least one other UE 101 associated with the at least one vehicle.), 
determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the traffic congestion, wherein the second routing plan is different from the first routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0072]:  In another example embodiment, the configuration platform 109 may send notification to devices and/or devices associated with vehicles in a congested highway regarding traffic congestion information (e.g., length of the congestion) so that the drivers can make an informed decision with regards to selecting an alternative route towards his/her destination.); 
in response to determining that re-routing is possible and the extent of the extent of the traffic congestion is above a configurable threshold distance (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold.), 
send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan in response to determining that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).
  
As per claim 10 Joyce ‘963 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘963, claim 9: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 9: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 9: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 9: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 11 Joyce ‘963 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘963, claim 10: wherein the structural change comprises at least one of. a change in a lane marking, a change in an intersession, a change in a stop traffic light junction, a new road sign, a lack of a road sign, one or more new lanes, and a lack of one or more lanes).

As per claim 12 Joyce ‘963 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 13 Joyce ‘963 recites
further comprising (see at least Joyce ‘991, claim 11: further comprising): 
determining whether the construction zone is removed (see at least Joyce ‘991, claim 11: determining whether the structural change is changed back to a previous state);
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 11: in response to determining that the structural change is changed back to the previous state, sending a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 14 Joyce ‘963 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 12: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 15 Joyce ‘963 recites
A computer program comprising executable instruction stored in a non-transitory computer-readable medium that when executed by one or more processor causes the one or more processors to, comprising (see at least Joyce ‘963, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
receive sensor data from the at least one vehicle sensor of a lead autonomous vehicle (see at least Joyce ‘963, claim 15: receive sensor data from at least one vehicle sensor of a lead autonomous vehicle); 
the sensor data comprises location coordinates of any object on the particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 15: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 15: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); 
one or more following autonomous vehicles, different from the lead autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 15: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); and 
compare the sensor data with a first portion of the map data wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle see at least Joyce ‘963, claim 15: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone and that are not among the expected objects in the map data (see at least Joyce ‘963, claim 15: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data): 
in response to a determination that the construction zone is detected in the particular road (see at least Joyce ‘963, claim 15: in response to a determination that the structural change is detected in the particular road): 66680552ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0108USSN 17/021,934 (2020019US-PA1) 3 of 12 
send a first message to the operation server, indicating that the construction zone is detected (see at least Joyce ‘963, claim 15: send a first message to the operation server indicating that the structural change is detected); 
update driving instructions of the lead autonomous vehicle to navigate around the construction zone (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the construction zone (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change), 
send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone (see at least Joyce ‘963, claim 15: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change); 
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Joyce ‘963, claim 15: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change); 
if it is determined that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change).
Joyce ‘963 does not explicitly disclose
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone; 
for each autonomous vehicle from the one or more following autonomous vehicles: determine location coordinates of the autonomous vehicle; 
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan; 
if it is determined that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan.
Ferguson teaches
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone, the operation server comprising a second processor configured to: based at least in part upon the plurality of second messages, determine an extent of the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
based at least in part upon the location coordinates of the vehicle (see at least Modica, para. [0034]: Further, the location can be determined by a triangulation system such as A-GPS, Cell of Origin, or other location extrapolation technologies. In another example embodiment, the one or more sensors may provide in-vehicle navigation services, wherein one or more location based services may be provided to the at least one UE 101 associated with the at least one user of the vehicle and/or at least one other UE 101 associated with the at least one vehicle.), 
determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the traffic congestion, wherein the second routing plan is different from the first routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0072]:  In another example embodiment, the configuration platform 109 may send notification to devices and/or devices associated with vehicles in a congested highway regarding traffic congestion information (e.g., length of the congestion) so that the drivers can make an informed decision with regards to selecting an alternative route towards his/her destination.); 
in response to determining that re-routing is possible and the extent of the extent of the traffic congestion is above a configurable threshold distance (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold.), 
send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (See at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the construction zone, wherein the second routing plan is different from the first routing plan in response to determining that re-routing is possible and the extent of the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).
  
As per claim 17 Joyce ‘963 recites
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by (see at least Joyce ‘963, claim 16: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 16: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 16: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 16: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 18 Joyce ‘963 recites
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Joyce ‘963, claim 17: wherein the structural change comprises at least one of: a change in a lane marking, a change in an intersession, a change in a stop traffic light junction, a new road sign, a lack of a road sign, one or more new lanes, and a lack of one or more lanes).

As per claim 19 Joyce ‘963 does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 20 Joyce ‘963 recites
further comprising: 
determine whether the construction zone is removed (see at least Joyce ‘991, claim 18: determine whether the structural change is changed back to a previous state);
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed (see at least Joyce ‘991, claim 18: in response to a determination that the structural change is changed back to the previous state, send a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

Claims 2, 9, & 16 of Applicant 17/021934 are rejected on the ground of nonstatutory double patenting as being unpatentable over Joyce ‘963, in view of Ferguson, in view of Modica, further in view of US 2021/0304098A1 (“Yang”).
As per claim 2 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

As per claim 9 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

As per claim 16 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 11-15, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0135283A1 (“Bonk”), in view of US 2014/0309833A1 (“Ferguson”), in view of US 2016/0260325A1 (“Modica”).
As per claim 1 Bonk discloses
A system, comprising: 
a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187. In certain implementations, the sensor data analyzer 145 can access and/or manage a log database 140 comprising a set of road anomaly sensor data signatures 144 that classify various road anomalies experienced by the AVs 187. In some aspects, the data logs received from the AVs 187 can further include image data and or LIDAR data. ); 
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187.), wherein: 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Bonk, para. [0026]: The network computing system 100 further includes a routing engine 160, a sensor data analyzer 145, and a localization map editor 155. The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations).); 
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Bonk, para. [0027]: According to various examples, the routing engine 160 of the network computing system 100 can route AVs 187 of the AV fleet 185 throughout a transport service region. para. [0035]: In various examples, once a road anomaly is identified and classified, the sensor data analyzer 145 can determine a suitable resolution response for all other AVs of the fleet 185 that will intersect with the road anomaly.); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Bonk, para. [0026]: FIG. 1 is a block diagram illustrating an example network computing system in communication with a fleet of AVs, in accordance with examples described herein. The network computing system 100 includes an AV interface 115 to communication with the fleet of AVs 185 of one or more networks 180. The network computing system 100 further includes a routing engine 160, a sensor data analyzer 145, and a localization map editor 155. The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132.); 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Bonk, para. [0027]: FIG. 1 is a block diagram illustrating an example network computing system in communication with a fleet of AVs, in accordance with examples described herein. The network computing system 100 includes an AV interface 115 to communication with the fleet of AVs 185 of one or more networks 180. The network computing system 100 further includes a routing engine 160, a sensor data analyzer 145, and a localization map editor 155. The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. & para. [0049]: In an example of FIG. 2, the control system 220 includes computational resources (e.g., processing cores and/or field programmable gate arrays (FPGAs)) which operate to process sensor data received from a sensor system 202 of the AV 200 that provides a sensor view of a road segment upon which the AV 200 operates. The sensor data can be used to determine actions which are to be performed by the AV 200 in order for the AV 200 to continue on a route to the destination, or in accordance with a set of transport instructions received from network computing system 290. In some variations, the control system 220 can include other functionality, such as wireless communication capabilities using a communication interface 235, to send and/or receive wireless communications over one or more networks 285 with one or more remote sources.): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0014]: For example, the LIDAR and/or image data may be analyzed by the network computing system to determine a precise location of the road anomaly on an underlying road, and to further aid in classifying the road anomaly. & para. [0042]: In an addition or an alternative to the functions of the map editor 155, the routing engine 160 may receive road anomaly triggers from the sensor data analyzer 145, indicating the locations, classifications, and resolution responses for each road anomaly in the transport service region. In various examples, the resolution responses may be hierarchically organized based on the classification of the road anomaly. For example, certain minor road anomalies, such as rail tracks may be ignored. Intermediate road anomalies, such as road bumps, gutters, and cracks, may be treated with speed adjustments as resolution responses.); 
compare the sensor data with a first portion of the map data (see at least Bonk, para. [0026]: The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0034]: According certain aspects, when a new road anomaly is experienced by an AV 187, the sensor data analyzer 145 can compare the sensor log data from the AV 187 with the road anomaly signatures 144 to determine whether the sensor log data matches any of the anomaly signatures 144. If so, the sensor data analyzer 145 can store the log sensor data from the AV 187 that identifies the road anomaly as another data point for classifying road anomalies. In further examples, the sensor data analyzer 145 can parse through image and/or LIDAR data in the sensor log data from the AV 187 to confirm whether the road anomaly was classified correctly. & para. [0037]: In certain implementations , the sensor data analyzer 145 can trigger the map editor 155 to edit or otherwise append a relevant localization map 132 in the map database 130 to indicate any given road anomaly. As described herein, the AV fleet 185 can utilize a set of on-board or remotely accessed localization maps 132 to dynamically compare ground truth data recorded by on-board sensor systems with a corresponding localization map 132 of a road segment on which the AV 187 currently traverses.), 
wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0010]: In certain implementations, the localization maps may be recorded, processed, and labeled for use by the AVs throughout the transport service region by dynamically comparing a current localization map (e.g., for a current road segment on which the AV is traveling) with real-time sensor data from on-board sensor systems on the AV (e.g., LIDAR, radar, camera, Infrared sensors, etc.). For example, the localization maps can be labeled to indicate the locations of road signs, traffic signals, localization markers (e.g., a tall tower or tree), lanes, static objects (e.g., parking meters, buildings, trees, road barriers, etc.), and the like. & para. [0036]: In accordance with certain implementations, the anomaly signatures 144 defining road anomaly types and classifications can further be associated with a suitable resolution response (e.g., in metadata). Additionally, each road anomaly may be associated with a specified location. For example, a deep pothole may be associated with a specific road segment, lane, and lane location that is accurate on the order of centimeters. & para. [0037]: The current localization map 132 can include static objects (e.g., fire hydrants, parking meters, trees, buildings, etc.), and static labelled objects of interests (e.g., traffic signals, road signs, localization markers, crosswalks, bicycle lanes, lane divider markings, etc.). Accordingly, the dynamic comparison by the control system of the AV 187 can reveal any dynamic objects of interest, such as other vehicles, pedestrians, bicyclists, and the like, on which the control system can perform object classification and trajectory prediction operations in order to safely traverse the road segment. & para. [0053]: As the AV 200 travels along a given route , the perception engine 240 can access a current localization map of a current road segment to compare the details of the current localization map with the real-time sensor data in order to detect and classify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like.); 
based at least in part upon comparing the sensor data with the first portion of the map data (see at least Bonk, para. [0054]: In various examples, the perception engine 240 can dynamically compare the live sensor data from the AV's sensor systems 202 to the current localization map as the AV 200 travels through a corresponding road segment. The perception engine 240 can identify and classify any objects of interest in the live sensor data that can indicate a potential hazard. In accordance with many examples , the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).)., 
determine whether there is an unknown object on the particular road by identifying one or more objects in the sensor data that correspond to the unknown object and that are not among the expected objects in the map data (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).); 
in response to a determination that there is the unknown object on the particular road (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).): 
send a first message to the one or more following autonomous vehicle, update driving instructions of the lead autonomous vehicle to navigate around unknown object (see at least Bonk, para. [0055]: Based on the classification of the objects in the object of interest data, the prediction engine 245 can predict a path of each object of interest and determine whether the AV control system 220 should respond or react accordingly. For example , the prediction engine 240 can dynamically calculate a collision probability for each object of interest, and generate event alerts if the collision probability exceeds a certain threshold. As described herein, such event alerts can be processed by the vehicle control module 255 and/or the route planning engine 260, along with a processed sensor view indicating the classified objects within the live sensor view of the AV 200. para. [0068-0069]: If the acceleration threshold is exceeded (412), then the network computing system 100 can determine the location of the road anomaly (415). For example, the network computing system 100 can determine the location by identifying data time stamps of the sensor log data (416), image and/or LIDAR data that directly identify the road anomaly (417), and/or route data of the AV 187 to correlate to the data time stamps (418). In various examples, the network computing system 100 can further determine characteristics of the road anomaly (420). For example, the network computing system 100 can classify the road anomaly in terms of type, severity, size, and the like. Based on the characteristics of the road anomaly, the network computing system 100 can generate a suitable resolution response that enables the AVs to mitigate or avoid the road anomaly (425). For example, the network computing system 100 can mark the specific location of the road anomaly on the localization map, and label the anomaly with metadata that comprise the resolution response (e.g., adjust lane position, change lanes, adjust speed, etc.) (430). The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435).); 
while navigating around the unknown object, send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Bonk, para. [0049]: The sensor data can be used to determine actions which are to be performed by the AV 200 in order for the AV 200 to continue on a route to the destination , or in accordance with a set of transport instructions received from network computing system 290. In some variations, the control system 220 can include other functionality, such as wireless communication capabilities using a communication interface 235, to send and/or receive wireless communications over one or more networks 285 with one or more remote sources. In controlling the AV 200, the control system 220 can generate commands to control the various control mechanisms 270 of the AV 200, including the vehicle's acceleration system 272, steering system 274, braking system 276, and auxiliary systems 278 (e.g., lights and directional signals).); and 
the operation server comprising a second processor configured to (see at least Bonk, para. [0075]:  In one implementation, the computer system 500 includes processing resources 510, a main memory 520, a read-only memory (ROM) 530, a storage device 540, and a communication interface 550. The computer system 500 includes at least one processor 510 for processing information stored in the main memory 520, such as provided by a random-access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 510.): 
based at least in part upon the plurality of second messages, update the first portion of the map data, reflecting that there is the unknown object in the particular road (see at least Bonk, para. [0069-0070]: The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435). In variations, the network computing system 100 can dynamically identify AVs on current routes that are converging on the road anomaly (440). Based on the nature and characteristics of the road anomaly, the network computing system 100 can configure and transmit the resolution response to those targeted AVs. For example, the network computing system 100 can transmit a resolution response comprising a detour command to the AVs, which causes the AVs to detour around the road anomaly (445).); and 
for each autonomous vehicle from the one or more following autonomous vehicles:
determine location coordinates of the autonomous vehicle (see at least Bonk, para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations). & para. [0056]: According to examples described herein, the AV 200 can include a location-based resource, such as a positioning module 222 (e.g., a GPS module), that provides location data (e.g., periodic location pings) to the network computing system 290 over the network (s) 285. Based on the AV's 200 location data, the network computing system 290 may select the AV 200 to service a particular transport request.);
based at least in part upon the location coordinates of the autonomous vehicle, determine whether re-routing is possible, wherein re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the unknown object, wherein the second routing plan is different from the first routing plan (see at least Bonk, para. [0016]: In variations, the resolution response can comprise a routing instruction causing AVs to reroute around the road anomaly. For example , the network computing system can identify a subset of AVs based on current routes being traveled by the subset of AVs converging towards the road anomaly. For each AV on a route that will intersect with the road anomaly, the network computing system can transmit a routing instruction that causes the AV to adjust a lane position to avoid the road anomaly, select an alternate lane to avoid the road anomaly, and/or execute a detour to avoid the road anomaly. & para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.);
in response to determining that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Bonk, para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.).
However Bonk does not explicitly disclose
determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone,
in response to a determination that the construction zone is detected in the particular road:
send a first message to the operation server, indicating that the construction zone is detected
update driving instructions of the autonomous vehicle to navigate around the construction zone;
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to:
determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
update the first portion of the map data, reflecting that there is the construction zone in the particular road;
for the autonomous vehicle:
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan; 
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone.
Ferguson teaches
determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.),
in response to a determination that the construction zone is detected in the particular road:
send a first message to the operation server, indicating that the construction zone is detected (see at least Ferguson, para. [0064]: For example, a computer such as server 720 may be used to process the sensor information in order to identify the construction objects and map a construction Zone. Alternatively, this identification and classification may be performed by a computer of the vehicle that collected the sensor information, such as computer 110 of vehicle 101 as described above. By using a computer of the vehicle to do the identifications and classifications of construction Zones in real time, this may increase the usefulness of the classification as described in more detail below.),
update driving instructions of the autonomous vehicle to navigate around the construction zone (see at least Ferguson, Fig. 8-9 para. [0073]: For example, the classifications may be associated with or simply be different pieces of information regarding how the vehicle should respond. As an example, Some construction Zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction Zone, though not necessary.);
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to:
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Ferguson, para. [0044]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment. & para. [0060]: Once a construction object is detected, the construction area may be mapped. For example, computer 110 may detect any number of additional construction objects or deter mine when the features of the roadway once again correspond to the detailed map information. Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.);
for the autonomous vehicle:
determine location coordinates of the autonomous vehicle (see at least Ferguson, para. [0036]: The vehicle may also include a geographic position component 144 in communication with computer 110 for determining the geographic location of the device. For example, the position component may include a GPS receiver to determine the device's latitude, longitude and/or altitude position. Other location systems such as laser-based localization systems, inertial-aided GPS, or camera-based localization may also be used to identify the location of the vehicle.);
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Ferguson, para. [0072-0073]: Subsequent to adding the construction Zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction Zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114... As an example, Some construction zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction zone, though not necessary. These details may also be associated with or simply used to classify the construction zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone, in response to a determination that the construction zone is detected in the particular road: send a first message to the operation server, indicating that the construction zone is detected, update driving instructions of the autonomous vehicle to navigate around the construction zone; while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone; the operation server comprising a second processor configured to: determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone; update the first portion of the map data, reflecting that there is the construction zone in the particular road; for the autonomous vehicle: determine location coordinates of the autonomous vehicle; in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 4 Bonk does not explicitly disclose
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment.
 Ferguson teaches
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction Zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein determining the construction zone comprises determining the presence of at least one of: a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).

As per claim 5 Bonk does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 6 Bonk does not explicitly disclose
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to: 
determine whether the construction zone is removed;
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed.
Ferguson teaches
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Ferguson, para. [0051]: Computer 110 may also receive or transfer information to and from other computers. For example, the map information stored by computer 110 may be received or transferred from other computers and/or the sensor data collected from the sensors of vehicle 101 may be transferred to another computer for processing as described herein. As shown in FIGS. 7A and 7B, data from computer 110, such as sensor information, may be transmitted via a network to a central processing computer 720 for further processing.): 
determine whether the construction zone is inactive (see at least Ferguson, para. [0062]: In addition to mapping the construction zone, it may also be classified by the system. As an example, a construction zone may be classified as active or inactive based on upon the characteristics of the construction zones. This classification may be accomplished by comparing the detailed map information to the features, other than those used to identify the construction zone, of the roadway detected in the construction zone. This may include comparing the positioning of lane lines, whether lanes are closed, the presence and location of a new k-rail or other barrier, etc. If any differences or changes to the aforementioned features are identified, then the construction zone may be classified as active. If no changes or very minor changes, are identified, then the construction zone may be classified as inactive.);
in response to a determination that the construction zone is inactive, send a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive (see at least Ferguson, para. [0067]: If the identification and classification of a construction zone is performed by an autonomous vehicle Such as vehicle 101, this information may be stored directly with vehicle 101’s detailed map information This information may also be shared with other vehicles in order to update their own detailed maps, for example, by sending it directly to specific vehicles, a broadcast to all other autonomous vehicles, or by sending it to a computer such as server 720 which may then send it to other autonomous vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to determine whether the construction zone is inactive in response to a determination that the construction zone is inactive, send a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine whether the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).); and 
in response to a determination that the traffic congestion is removed, send a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine whether the traffic congestion is removed in response to a determination that the traffic congestion is removed, send a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 7 Bonk discloses
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Bonk, Fig. 2 & para. [0049]: In an example of FIG . 2 , the control system 220 includes computational resources ( e . g . , processing cores and / or field programmable gate arrays ( FPGAs ) ) which operate to process sensor data received from a sensor system 202 of the AV 200 that provides a sensor view of a road segment upon which the AV 200 operates).

As per claim 8 Bonk discloses
A system, comprising: 
receiving sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein: the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0014]: For example, the LIDAR and/or image data may be analyzed by the network computing system to determine a precise location of the road anomaly on an underlying road, and to further aid in classifying the road anomaly. & para. [0042]: In an addition or an alternative to the functions of the map editor 155, the routing engine 160 may receive road anomaly triggers from the sensor data analyzer 145, indicating the locations, classifications, and resolution responses for each road anomaly in the transport service region. In various examples, the resolution responses may be hierarchically organized based on the classification of the road anomaly. For example, certain minor road anomalies, such as rail tracks may be ignored. Intermediate road anomalies, such as road bumps, gutters, and cracks, may be treated with speed adjustments as resolution responses.); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Bonk, para. [0026]: The network computing system 100 further includes a routing engine 160, a sensor data analyzer 145, and a localization map editor 155. The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations).); 
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187.), 
are on the particular road behind the lead autonomous vehicle (see at least Bonk, para. [0027]: According to various examples, the routing engine 160 of the network computing system 100 can route AVs 187 of the AV fleet 185 throughout a transport service region. para. [0035]: In various examples, once a road anomaly is identified and classified, the sensor data analyzer 145 can determine a suitable resolution response for all other AVs of the fleet 185 that will intersect with the road anomaly.);a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187. In certain implementations, the sensor data analyzer 145 can access and/or manage a log database 140 comprising a set of road anomaly sensor data signatures 144 that classify various road anomalies experienced by the AVs 187. In some aspects, the data logs received from the AVs 187 can further include image data and or LIDAR data. ); 
comparing the sensor data with a first portion of the map data (see at least Bonk, para. [0026]: The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0034]: According certain aspects, when a new road anomaly is experienced by an AV 187, the sensor data analyzer 145 can compare the sensor log data from the AV 187 with the road anomaly signatures 144 to determine whether the sensor log data matches any of the anomaly signatures 144. If so, the sensor data analyzer 145 can store the log sensor data from the AV 187 that identifies the road anomaly as another data point for classifying road anomalies. In further examples, the sensor data analyzer 145 can parse through image and/or LIDAR data in the sensor log data from the AV 187 to confirm whether the road anomaly was classified correctly. & para. [0037]: In certain implementations , the sensor data analyzer 145 can trigger the map editor 155 to edit or otherwise append a relevant localization map 132 in the map database 130 to indicate any given road anomaly. As described herein, the AV fleet 185 can utilize a set of on-board or remotely accessed localization maps 132 to dynamically compare ground truth data recorded by on-board sensor systems with a corresponding localization map 132 of a road segment on which the AV 187 currently traverses.), 
wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0010]: In certain implementations, the localization maps may be recorded, processed, and labeled for use by the AVs throughout the transport service region by dynamically comparing a current localization map (e.g., for a current road segment on which the AV is traveling) with real-time sensor data from on-board sensor systems on the AV (e.g., LIDAR, radar, camera, Infrared sensors, etc.). For example, the localization maps can be labeled to indicate the locations of road signs, traffic signals, localization markers (e.g., a tall tower or tree), lanes, static objects (e.g., parking meters, buildings, trees, road barriers, etc.), and the like. & para. [0036]: In accordance with certain implementations, the anomaly signatures 144 defining road anomaly types and classifications can further be associated with a suitable resolution response (e.g., in metadata). Additionally, each road anomaly may be associated with a specified location. For example, a deep pothole may be associated with a specific road segment, lane, and lane location that is accurate on the order of centimeters. & para. [0037]: The current localization map 132 can include static objects (e.g., fire hydrants, parking meters, trees, buildings, etc.), and static labelled objects of interests (e.g., traffic signals, road signs, localization markers, crosswalks, bicycle lanes, lane divider markings, etc.). Accordingly, the dynamic comparison by the control system of the AV 187 can reveal any dynamic objects of interest, such as other vehicles, pedestrians, bicyclists, and the like, on which the control system can perform object classification and trajectory prediction operations in order to safely traverse the road segment. & para. [0053]: As the AV 200 travels along a given route , the perception engine 240 can access a current localization map of a current road segment to compare the details of the current localization map with the real-time sensor data in order to detect and classify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like.); 
based at least in part upon comparing the sensor data with the first portion of the map data (see at least Bonk, para. [0054]: In various examples, the perception engine 240 can dynamically compare the live sensor data from the AV's sensor systems 202 to the current localization map as the AV 200 travels through a corresponding road segment. The perception engine 240 can identify and classify any objects of interest in the live sensor data that can indicate a potential hazard. In accordance with many examples , the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).)., 
determining whether there is an unknown object on the particular road by identifying one or more objects in the sensor data that correspond to the unknown object and that are not among the expected objects in the map data (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).); 
in response to a determination that there is the unknown object on the particular road (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).): 
sending a first message to the one or more following autonomous vehicle, update driving instructions of the lead autonomous vehicle to navigate around unknown object (see at least Bonk, para. [0055]: Based on the classification of the objects in the object of interest data, the prediction engine 245 can predict a path of each object of interest and determine whether the AV control system 220 should respond or react accordingly. For example , the prediction engine 240 can dynamically calculate a collision probability for each object of interest, and generate event alerts if the collision probability exceeds a certain threshold. As described herein, such event alerts can be processed by the vehicle control module 255 and/or the route planning engine 260, along with a processed sensor view indicating the classified objects within the live sensor view of the AV 200. para. [0068-0069]: If the acceleration threshold is exceeded (412), then the network computing system 100 can determine the location of the road anomaly (415). For example, the network computing system 100 can determine the location by identifying data time stamps of the sensor log data (416), image and/or LIDAR data that directly identify the road anomaly (417), and/or route data of the AV 187 to correlate to the data time stamps (418). In various examples, the network computing system 100 can further determine characteristics of the road anomaly (420). For example, the network computing system 100 can classify the road anomaly in terms of type, severity, size, and the like. Based on the characteristics of the road anomaly, the network computing system 100 can generate a suitable resolution response that enables the AVs to mitigate or avoid the road anomaly (425). For example, the network computing system 100 can mark the specific location of the road anomaly on the localization map, and label the anomaly with metadata that comprise the resolution response (e.g., adjust lane position, change lanes, adjust speed, etc.) (430). The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435).); 
while navigating around the unknown object, send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Bonk, para. [0049]: . The sensor data can be used to determine actions which are to be performed by the AV 200 in order for the AV 200 to continue on a route to the destination , or in accordance with a set of transport instructions received from network computing system 290. In some variations, the control system 220 can include other functionality, such as wireless communication capabilities using a communication interface 235, to send and/or receive wireless communications over one or more networks 285 with one or more remote sources. In controlling the AV 200, the control system 220 can generate commands to control the various control mechanisms 270 of the AV 200, including the vehicle's acceleration system 272, steering system 274, braking system 276, and auxiliary systems 278 (e.g., lights and directional signals).); and 
the operation server comprising a second processor configured to (see at least Bonk, para. [0075]:  In one implementation, the computer system 500 includes processing resources 510, a main memory 520, a read-only memory (ROM) 530, a storage device 540, and a communication interface 550. The computer system 500 includes at least one processor 510 for processing information stored in the main memory 520, such as provided by a random-access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 510.): 
based at least in part upon the plurality of second messages, update the first portion of the map data, reflecting that there is the unknown object in the particular road (see at least Bonk, para. [0069-0070]: The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435). In variations, the network computing system 100 can dynamically identify AVs on current routes that are converging on the road anomaly (440). Based on the nature and characteristics of the road anomaly, the network computing system 100 can configure and transmit the resolution response to those targeted AVs. For example, the network computing system 100 can transmit a resolution response comprising a detour command to the AVs, which causes the AVs to detour around the road anomaly (445).); and 
for each autonomous vehicle from the one or more following autonomous vehicles:
determining location coordinates of the autonomous vehicle (see at least Bonk, para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations). & para. [0056]: According to examples described herein, the AV 200 can include a location-based resource, such as a positioning module 222 (e.g., a GPS module), that provides location data (e.g., periodic location pings) to the network computing system 290 over the network (s) 285. Based on the AV's 200 location data, the network computing system 290 may select the AV 200 to service a particular transport request.);
based at least in part upon the location coordinates of the autonomous vehicle, determining whether re-routing is possible, wherein re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the unknown object, wherein the second routing plan is different from the first routing plan (see at least Bonk, para. [0016]: In variations, the resolution response can comprise a routing instruction causing AVs to reroute around the road anomaly. For example , the network computing system can identify a subset of AVs based on current routes being traveled by the subset of AVs converging towards the road anomaly. For each AV on a route that will intersect with the road anomaly, the network computing system can transmit a routing instruction that causes the AV to adjust a lane position to avoid the road anomaly, select an alternate lane to avoid the road anomaly, and/or execute a detour to avoid the road anomaly. & para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.);
in response to determining that re-routing is possible, sending the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Bonk, para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.).
However Bonk does not explicitly disclose
determining whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone,
in response to a determination that the construction zone is detected in the particular road:
sending a first message to the operation server, indicating that the construction zone is detected
updating driving instructions of the autonomous vehicle to navigate around the construction zone;
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to:
determining an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
updating the first portion of the map data, reflecting that there is the construction zone in the particular road;
for the autonomous vehicle:
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, sending the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan; 
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, sending the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone.
Ferguson teaches
determining whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.),
in response to a determination that the construction zone is detected in the particular road:
sending a first message to the operation server, indicating that the construction zone is detected (see at least Ferguson, para. [0064]: For example, a computer such as server 720 may be used to process the sensor information in order to identify the construction objects and map a construction Zone. Alternatively, this identification and classification may be performed by a computer of the vehicle that collected the sensor information, such as computer 110 of vehicle 101 as described above. By using a computer of the vehicle to do the identifications and classifications of construction Zones in real time, this may increase the usefulness of the classification as described in more detail below.),
updating driving instructions of the autonomous vehicle to navigate around the construction zone (see at least Ferguson, Fig. 8-9 para. [0073]: For example, the classifications may be associated with or simply be different pieces of information regarding how the vehicle should respond. As an example, Some construction Zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction Zone, though not necessary.);
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to:
updating the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Ferguson, para. [0044]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment. & para. [0060]: Once a construction object is detected, the construction area may be mapped. For example, computer 110 may detect any number of additional construction objects or deter mine when the features of the roadway once again correspond to the detailed map information. Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.);
for the autonomous vehicle:
determining location coordinates of the autonomous vehicle (see at least Ferguson, para. [0036]: The vehicle may also include a geographic position component 144 in communication with computer 110 for determining the geographic location of the device. For example, the position component may include a GPS receiver to determine the device's latitude, longitude and/or altitude position. Other location systems such as laser-based localization systems, inertial-aided GPS, or camera-based localization may also be used to identify the location of the vehicle.);
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, sending the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Ferguson, para. [0072-0073]: Subsequent to adding the construction Zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction Zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114... As an example, Some construction zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction zone, though not necessary. These details may also be associated with or simply used to classify the construction zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone, in response to a determination that the construction zone is detected in the particular road: sending a first message to the operation server, indicating that the construction zone is detected, updating driving instructions of the autonomous vehicle to navigate around the construction zone; while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone; the operation server comprising a second processor configured to: determining an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone; updating the first portion of the map data, reflecting that there is the construction zone in the particular road; for the autonomous vehicle: determine location coordinates of the autonomous vehicle; in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, sending the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determining an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, sending the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, sending the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]). 

As per claim 11 Bonk does not explicitly disclose
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment.
 Ferguson teaches
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction Zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein determining the construction zone comprises determining the presence of at least one of: a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).

As per claim 12 Bonk does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).


As per claim 13 Bonk does not explicitly disclose
determining whether the construction zone is removed;
in response to a determination that the construction zone is removed, sending a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed.
Ferguson teaches
determine whether the construction zone is inactive (see at least Ferguson, para. [0062]: In addition to mapping the construction zone, it may also be classified by the system. As an example, a construction zone may be classified as active or inactive based on upon the characteristics of the construction zones. This classification may be accomplished by comparing the detailed map information to the features, other than those used to identify the construction zone, of the roadway detected in the construction zone. This may include comparing the positioning of lane lines, whether lanes are closed, the presence and location of a new k-rail or other barrier, etc. If any differences or changes to the aforementioned features are identified, then the construction zone may be classified as active. If no changes or very minor changes, are identified, then the construction zone may be classified as inactive.);
in response to a determination that the construction zone is inactive, send a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive (see at least Ferguson, para. [0067]: If the identification and classification of a construction zone is performed by an autonomous vehicle Such as vehicle 101, this information may be stored directly with vehicle 101’s detailed map information This information may also be shared with other vehicles in order to update their own detailed maps, for example, by sending it directly to specific vehicles, a broadcast to all other autonomous vehicles, or by sending it to a computer such as server 720 which may then send it to other autonomous vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching determining whether the construction zone is inactive in response to a determination that the construction zone is inactive, sending a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determining whether the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).); and 
in response to a determination that the traffic congestion is removed, sending a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining whether the traffic congestion is removed in response to a determination that the traffic congestion is removed, sending a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 14 Bonk discloses
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Bonk, Fig. 2 & para. [0049]: In an example of FIG . 2 , the control system 220 includes computational resources ( e . g . , processing cores and / or field programmable gate arrays ( FPGAs ) ) which operate to process sensor data received from a sensor system 202 of the AV 200 that provides a sensor view of a road segment upon which the AV 200 operates).

As per claim 15 Bonk discloses
A computer program comprising executable instruction stored in a non-transitory computer-readable medium that when executed by one or more processor causes the one or more processors to, comprising: 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein: the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0014]: For example, the LIDAR and/or image data may be analyzed by the network computing system to determine a precise location of the road anomaly on an underlying road, and to further aid in classifying the road anomaly. & para. [0042]: In an addition or an alternative to the functions of the map editor 155, the routing engine 160 may receive road anomaly triggers from the sensor data analyzer 145, indicating the locations, classifications, and resolution responses for each road anomaly in the transport service region. In various examples, the resolution responses may be hierarchically organized based on the classification of the road anomaly. For example, certain minor road anomalies, such as rail tracks may be ignored. Intermediate road anomalies, such as road bumps, gutters, and cracks, may be treated with speed adjustments as resolution responses.); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Bonk, para. [0026]: The network computing system 100 further includes a routing engine 160, a sensor data analyzer 145, and a localization map editor 155. The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations).); 
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187.), 
are on the particular road behind the lead autonomous vehicle (see at least Bonk, para. [0027]: According to various examples, the routing engine 160 of the network computing system 100 can route AVs 187 of the AV fleet 185 throughout a transport service region. para. [0035]: In various examples, once a road anomaly is identified and classified, the sensor data analyzer 145 can determine a suitable resolution response for all other AVs of the fleet 185 that will intersect with the road anomaly.);a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Bonk, para. [0029]: The sensor data analyzer 145 can receive sensor log data from each AV 187 in the fleet 185. In certain aspects, the sensor log data can include inertial measurement unit (IMU) data comprising accelerometer, gyroscopic, and/or magnetometer data, which the sensor data analyzer 145 can process to, for example, determine acceleration forces experienced by the AV 187. In certain implementations, the sensor data analyzer 145 can access and/or manage a log database 140 comprising a set of road anomaly sensor data signatures 144 that classify various road anomalies experienced by the AVs 187. In some aspects, the data logs received from the AVs 187 can further include image data and or LIDAR data. ); 
compare the sensor data with a first portion of the map data (see at least Bonk, para. [0026]: The localization map editor 155 can access a map database 130 comprising localization maps 132 for the transport service region, and can input road anomalies into a road anomaly log 134, locating and classifying road anomalies on the localization maps 132. para. [0034]: According certain aspects, when a new road anomaly is experienced by an AV 187, the sensor data analyzer 145 can compare the sensor log data from the AV 187 with the road anomaly signatures 144 to determine whether the sensor log data matches any of the anomaly signatures 144. If so, the sensor data analyzer 145 can store the log sensor data from the AV 187 that identifies the road anomaly as another data point for classifying road anomalies. In further examples, the sensor data analyzer 145 can parse through image and/or LIDAR data in the sensor log data from the AV 187 to confirm whether the road anomaly was classified correctly. & para. [0037]: In certain implementations , the sensor data analyzer 145 can trigger the map editor 155 to edit or otherwise append a relevant localization map 132 in the map database 130 to indicate any given road anomaly. As described herein, the AV fleet 185 can utilize a set of on-board or remotely accessed localization maps 132 to dynamically compare ground truth data recorded by on-board sensor systems with a corresponding localization map 132 of a road segment on which the AV 187 currently traverses.), 
wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Bonk, para. [0010]: In certain implementations, the localization maps may be recorded, processed, and labeled for use by the AVs throughout the transport service region by dynamically comparing a current localization map (e.g., for a current road segment on which the AV is traveling) with real-time sensor data from on-board sensor systems on the AV (e.g., LIDAR, radar, camera, Infrared sensors, etc.). For example, the localization maps can be labeled to indicate the locations of road signs, traffic signals, localization markers (e.g., a tall tower or tree), lanes, static objects (e.g., parking meters, buildings, trees, road barriers, etc.), and the like. & para. [0036]: In accordance with certain implementations, the anomaly signatures 144 defining road anomaly types and classifications can further be associated with a suitable resolution response (e.g., in metadata). Additionally, each road anomaly may be associated with a specified location. For example, a deep pothole may be associated with a specific road segment, lane, and lane location that is accurate on the order of centimeters. & para. [0037]: The current localization map 132 can include static objects (e.g., fire hydrants, parking meters, trees, buildings, etc.), and static labelled objects of interests (e.g., traffic signals, road signs, localization markers, crosswalks, bicycle lanes, lane divider markings, etc.). Accordingly, the dynamic comparison by the control system of the AV 187 can reveal any dynamic objects of interest, such as other vehicles, pedestrians, bicyclists, and the like, on which the control system can perform object classification and trajectory prediction operations in order to safely traverse the road segment. & para. [0053]: As the AV 200 travels along a given route , the perception engine 240 can access a current localization map of a current road segment to compare the details of the current localization map with the real-time sensor data in order to detect and classify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like.); 
based at least in part upon comparing the sensor data with the first portion of the map data (see at least Bonk, para. [0054]: In various examples, the perception engine 240 can dynamically compare the live sensor data from the AV's sensor systems 202 to the current localization map as the AV 200 travels through a corresponding road segment. The perception engine 240 can identify and classify any objects of interest in the live sensor data that can indicate a potential hazard. In accordance with many examples , the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).)., 
determine whether there is an unknown object on the particular road by identifying one or more objects in the sensor data that correspond to the unknown object and that are not among the expected objects in the map data (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).); 
in response to a determination that there is the unknown object on the particular road (see at least Bonk, para. [0054]: In accordance with many examples, the perception engine 240 can provide object of interest data to a prediction engine 245 of the control system 220, wherein the objects of interest in the object of interest data indicates each classified object that can comprise a potential hazard (e.g., a pedestrian, bicyclist, unknown objects, other vehicles, etc.).): 
send a first message to the one or more following autonomous vehicle, update driving instructions of the lead autonomous vehicle to navigate around unknown object (see at least Bonk, para. [0055]: Based on the classification of the objects in the object of interest data, the prediction engine 245 can predict a path of each object of interest and determine whether the AV control system 220 should respond or react accordingly. For example , the prediction engine 240 can dynamically calculate a collision probability for each object of interest, and generate event alerts if the collision probability exceeds a certain threshold. As described herein, such event alerts can be processed by the vehicle control module 255 and/or the route planning engine 260, along with a processed sensor view indicating the classified objects within the live sensor view of the AV 200. para. [0068-0069]: If the acceleration threshold is exceeded (412), then the network computing system 100 can determine the location of the road anomaly (415). For example, the network computing system 100 can determine the location by identifying data time stamps of the sensor log data (416), image and/or LIDAR data that directly identify the road anomaly (417), and/or route data of the AV 187 to correlate to the data time stamps (418). In various examples, the network computing system 100 can further determine characteristics of the road anomaly (420). For example, the network computing system 100 can classify the road anomaly in terms of type, severity, size, and the like. Based on the characteristics of the road anomaly, the network computing system 100 can generate a suitable resolution response that enables the AVs to mitigate or avoid the road anomaly (425). For example, the network computing system 100 can mark the specific location of the road anomaly on the localization map, and label the anomaly with metadata that comprise the resolution response (e.g., adjust lane position, change lanes, adjust speed, etc.) (430). The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435).); 
while navigating around the unknown object, send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Bonk, para. [0049]: . The sensor data can be used to determine actions which are to be performed by the AV 200 in order for the AV 200 to continue on a route to the destination , or in accordance with a set of transport instructions received from network computing system 290. In some variations, the control system 220 can include other functionality, such as wireless communication capabilities using a communication interface 235, to send and/or receive wireless communications over one or more networks 285 with one or more remote sources. In controlling the AV 200, the control system 220 can generate commands to control the various control mechanisms 270 of the AV 200, including the vehicle's acceleration system 272, steering system 274, braking system 276, and auxiliary systems 278 (e.g., lights and directional signals).); and 
the operation server comprising a second processor configured to (see at least Bonk, para. [0075]:  In one implementation, the computer system 500 includes processing resources 510, a main memory 520, a read-only memory (ROM) 530, a storage device 540, and a communication interface 550. The computer system 500 includes at least one processor 510 for processing information stored in the main memory 520, such as provided by a random-access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 510.): 
based at least in part upon the plurality of second messages, update the first portion of the map data, reflecting that there is the unknown object in the particular road (see at least Bonk, para. [0069-0070]: The network computing system 100 may then transmit the updated localization map including the targeted label of the road anomaly to the AVs 187 of the fleet 185 to replace the previous, stale localization map (435). In variations, the network computing system 100 can dynamically identify AVs on current routes that are converging on the road anomaly (440). Based on the nature and characteristics of the road anomaly, the network computing system 100 can configure and transmit the resolution response to those targeted AVs. For example, the network computing system 100 can transmit a resolution response comprising a detour command to the AVs, which causes the AVs to detour around the road anomaly (445).); and 
for each autonomous vehicle from the one or more following autonomous vehicles:
determine location coordinates of the autonomous vehicle (see at least Bonk, para. [0028]: In some aspects, the routing engine 160 can receive location data from each AV 187 of the fleet 185, and dynamically track the AVs 187 as they travel throughout the transport service region. Additionally or alternatively, the routing engine 160 can monitor each given route that each AV 187 currently follows. For example, the AVs 187 may be directed to follow specific routes coordinated by the routing engine 160 to each sequential destination (e.g., pick-up and drop-off locations). & para. [0056]: According to examples described herein, the AV 200 can include a location-based resource, such as a positioning module 222 (e.g., a GPS module), that provides location data (e.g., periodic location pings) to the network computing system 290 over the network (s) 285. Based on the AV's 200 location data, the network computing system 290 may select the AV 200 to service a particular transport request.);
based at least in part upon the location coordinates of the autonomous vehicle, determining whether re-routing is possible, wherein re-routing is possible, wherein re-routing is possible if there is at least one road to a second routing plan to reach the destination between the autonomous vehicle and the unknown object, wherein the second routing plan is different from the first routing plan (see at least Bonk, para. [0016]: In variations, the resolution response can comprise a routing instruction causing AVs to reroute around the road anomaly. For example , the network computing system can identify a subset of AVs based on current routes being traveled by the subset of AVs converging towards the road anomaly. For each AV on a route that will intersect with the road anomaly, the network computing system can transmit a routing instruction that causes the AV to adjust a lane position to avoid the road anomaly, select an alternate lane to avoid the road anomaly, and/or execute a detour to avoid the road anomaly. & para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.);
in response to determining that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instruction comprises using the second routing plan (see at least Bonk, para. [0058]: The sensor log data can enable the network computing system 290 to identify any matches with road anomaly signatures, as described herein. According to various examples, the control system 220 can receive a resolution response to perform one or more actions to resolve the road anomaly. For example, the control system 220 can be instructed to ignore the anomaly, adjust a speed of the AV 200, reroute or take a detour, change lanes, adjust a lane position, etc.).
However Bonk does not explicitly disclose
determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone,
in response to a determination that the construction zone is detected in the particular road:
send a first message to the operation server, indicating that the construction zone is detected
update driving instructions of the autonomous vehicle to navigate around the construction zone;
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone;
the operation server comprising a second processor configured to:
determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone;
update the first portion of the map data, reflecting that there is the construction zone in the particular road;
for the autonomous vehicle:
in response to determining that re-routing is possible and the extent of the construction zone is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan; 
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone.
Ferguson teaches
determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.),
in response to a determination that the construction zone is detected in the particular road:
send a first message to the operation server, indicating that the construction zone is detected (see at least Ferguson, para. [0064]: For example, a computer such as server 720 may be used to process the sensor information in order to identify the construction objects and map a construction Zone. Alternatively, this identification and classification may be performed by a computer of the vehicle that collected the sensor information, such as computer 110 of vehicle 101 as described above. By using a computer of the vehicle to do the identifications and classifications of construction Zones in real time, this may increase the usefulness of the classification as described in more detail below.),
update driving instructions of the autonomous vehicle to navigate around the construction zone (see at least Ferguson, Fig. 8-9 para. [0073]: For example, the classifications may be associated with or simply be different pieces of information regarding how the vehicle should respond. As an example, Some construction Zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction Zone, though not necessary.);
while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.  para. [0071-0072]: In this example, the computer identifies a first construction object associated with a construction zone at block 1102. An area of the construction zone is mapped based on the identified construction object at block 1104. The computer then classifies the activity of the construction zone based on detailed map information at block 1106. For example, a construction zones may be classified as active or inactive. The area of the construction zone and the classification are added to the detailed map information at block 1108. 0072 Subsequent to adding the construction zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114.);
the operation server comprising a second processor configured to:
update the first portion of the map data, reflecting that there is the construction zone in the particular road (see at least Ferguson, para. [0044]: Many of these sensors provide data that is processed by the computer in real-time, that is, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded provide that updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment. & para. [0060]: Once a construction object is detected, the construction area may be mapped. For example, computer 110 may detect any number of additional construction objects or deter mine when the features of the roadway once again correspond to the detailed map information. Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.);
for the autonomous vehicle:
determine location coordinates of the autonomous vehicle (see at least Ferguson, para. [0036]: The vehicle may also include a geographic position component 144 in communication with computer 110 for determining the geographic location of the device. For example, the position component may include a GPS receiver to determine the device's latitude, longitude and/or altitude position. Other location systems such as laser-based localization systems, inertial-aided GPS, or camera-based localization may also be used to identify the location of the vehicle.);
in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone (see at least Ferguson, para. [0072-0073]: Subsequent to adding the construction Zone and the classification to the detailed map information, the computer identifies a second construction object at a given location at block 1110. The computer then identifies from the detailed map information, the area of the construction Zone and the classification based on the given location at block 1112. The computer then operates a vehicle having an autonomous driving mode based on the classification stored in the detailed map information at block 1114... As an example, Some construction zones may have a time component, such as where road work on a highway is performed only during night hours (9:00 pm to 5:00am, etc.). Thus, the vehicle need only be driven manually or extra cautiously close to these hours. In another example, there may be ongoing construction which only sometimes affects a particular lane. This is example, the computer 110 would need to know which lane is affected and what the computer 110 should look for when approaching the area, such as whether there are any cones near the particular lane, the computer 110 can be highly confident that the particular lane is in fact affected or closed. In another example, if the driving lanes are not affected by a construction project, but there is active work occurring close to the lanes on the shoulder, it may be safer to drive the vehicle slowly through the area of the construction zone, though not necessary. These details may also be associated with or simply used to classify the construction zone.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine whether there is a construction zone in the particular road by identifying one or more objects in the sensor data that correspond to the construction zone, in response to a determination that the construction zone is detected in the particular road: send a first message to the operation server, indicating that the construction zone is detected, updating driving instructions of the autonomous vehicle to navigate around the construction zone; while navigating around the construction zone, comprising construction zone sensor data, wherein the construction zone sensor data comprises location coordinates of two opposite ends of the construction zone; the operation server comprising a second processor configured to: determine an extent of the construction zone by determining a distance between the location coordinates of the two opposite ends of the construction zone; updating the first portion of the map data, reflecting that there is the construction zone in the particular road; for the autonomous vehicle: determine location coordinates of the autonomous vehicle; in response to determining that re-routing is not possible or the extent of the construction zone is below the configurable threshold distance, send the updated map data and construction zone instructions to the autonomous vehicle, wherein the construction zone instructions comprise instructions to navigate around the construction zone of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.);
in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan (see at least Modica, para. [0056]: In another scenario, the routing module 305 may determine an alternate route in arterial road links based, at least in part, on a determination that the total length of traffic congestion in a highway is above a predetermined length threshold. & para. [0075]:   Then, the configuration platform 109 may communicate the signal detail to the respective geographic authorities (717). Before sending the new route along to upcoming vehicles, it is first communicated to the respective agencies (e.g., DOT) so that they are aware of the changes. In addition to sending the new route, the modified traffic signal parameter details, updated speed limits, are also communicated to the agencies. In step 719, the configuration platform 109 may notify one or more vehicles in the at least one high function class road regarding the alternate route in the at least one low function class road. Then, the vehicles may be sent to the newly created free flowing route. Subsequently, in step 721, the configuration platform 109 may monitor traffic flow using probes and/or other sensors to ensure that the vehicles are travelling at a reasonable speed along the newly created route. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine an extent of the traffic congestion by determining a distance between the location coordinates of the two opposite ends of the traffic congestion, in response to determining that re-routing is possible and the extent of the traffic congestion is above a configurable threshold distance, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprising using the second routing plan of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 18 Bonk does not explicitly disclose
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment.
 Ferguson teaches
wherein determining the construction zone comprises determining the presence of at least one of: 
a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment (see at least Ferguson, para. [0023]: The first vehicle may use its sensors to detect a construction zone, for example, by identifying a construction object such as a road work sign, cone, barrel, fence, construction vehicle, flare, or other items commonly associated with construction Zones.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein determining the construction zone comprises determining the presence of at least one of: a traffic cone, a traffic barrier, a traffic barrel, a construction sign, a reflective vest, a construction helmet, an arrow-board trailer, a construction vehicle, and a piece of a construction equipment of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).

As per claim 19 Bonk does not explicitly disclose
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone; 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end; and 
calculating a distance between the first end and the second end.
Ferguson teaches
wherein determining the extent of the construction zone comprises: 
determining first location coordinates of the construction zone, corresponding to a first end of the construction zone (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.); 
determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end (see at least Ferguson, para. [0060-0061]: Thus, a starting point, based on the location of the first construction object, and an ending point may be identified based on the location of the last identified construction object. The area along the roadway between these points may be the construction Zone. In some examples, Some buffer area may be added to the construction area by adding some distance beyond the last detected construction object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determining first location coordinates of the construction zone, corresponding to a first end of the construction zone, determining second location coordinates of the construction zone, corresponding to a second end of the construction zone, opposite to the first end of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
calculating a distance between the first end and the second end (see at least Modica, para. [0055]: In another embodiment, the detection module 303 may compute total length of traffic congestion in at least one travel segment (e.g., high function class road). In a further embodiment, the detection module 303 may record at least one starting point, at least one ending point, or a combination thereof for a traffic jam in the at least one travel segment based, at least in part, on a determination that the total length for a traffic jam is above a predetermined length threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching calculating a distance between the first end and the second end of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

As per claim 20 Bonk does not explicitly disclose
wherein the one or more processors are further configured to: 
determine whether the construction zone is removed;
in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction zone is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed.
Ferguson teaches
determine whether the construction zone is inactive (see at least Ferguson, para. [0062]: In addition to mapping the construction zone, it may also be classified by the system. As an example, a construction zone may be classified as active or inactive based on upon the characteristics of the construction zones. This classification may be accomplished by comparing the detailed map information to the features, other than those used to identify the construction zone, of the roadway detected in the construction zone. This may include comparing the positioning of lane lines, whether lanes are closed, the presence and location of a new k-rail or other barrier, etc. If any differences or changes to the aforementioned features are identified, then the construction zone may be classified as active. If no changes or very minor changes, are identified, then the construction zone may be classified as inactive.);
in response to a determination that the construction zone is inactive, send a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive (see at least Ferguson, para. [0067]: If the identification and classification of a construction zone is performed by an autonomous vehicle Such as vehicle 101, this information may be stored directly with vehicle 101’s detailed map information This information may also be shared with other vehicles in order to update their own detailed maps, for example, by sending it directly to specific vehicles, a broadcast to all other autonomous vehicles, or by sending it to a computer such as server 720 which may then send it to other autonomous vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching determine whether the construction zone is inactive in response to a determination that the construction zone is inactive, send a third message to the operation server, indicating that the construction zone is inactive, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is inactive of Ferguson in order to improve safety and efficiency of autonomous vehicles (see at least Ferguson, para. [0023]).
Modica teaches
determine whether the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).); and 
in response to a determination that the traffic congestion is removed, send a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed (see at least Modica, para. [0075]: In one scenario, the configuration platform 109 may determine whether the congestion is growing or shrinking, and then adjust the alternate routes accordingly. Once congestion on the high function class road is cleared, the configuration platform 109 may return the traffic signal controllers on the low function class roads to their default setting, return fixed speed limits, and VSS messages to their default status, and then update the agencies (e.g., DOT).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of determine whether the traffic congestion is removed in response to a determination that the traffic congestion is removed, send a message to the operation server, indicating that the traffic congestion is removed, wherein in response to receiving the message, the operation server updates the first portion of the map data, indicating that the traffic congestion is removed of Modica in order to provide a proactive traffic management during congestion (see at least Modica, para. [0001]).

Claims 2, 9, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonk, in view of Ferguson, in view of Modica, further in view of US 2021/0304098A1 (“Yang”).
As per claim 2 Bonk does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

As per claim 9 Bonk does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

As per claim 16 Bonk does not explicitly disclose
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.  
Yang teaches
wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened (see at least Yang, para. [0025]: The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement. & para. [0073]: In some implementations, the navigation application 112 may compute or adjust the predicted traffic level based on the decreased current traffic level (and potentially increased future traffic level) caused by the adjusted departure of the ride. For instance, as described in reference to FIG. 7, the delayed departure may balance the congestion in the high-demand area over time thereby increasing the efficiency of the roadway network and decreasing the average travel time of vehicles. The navigation application 112 may determine the effect of the adjusted departure time of the ride, or potentially a group of rides, on the projected traffic level on the road network and/or routes to the destination. For example, the navigation application 112 may offer delayed departure times for a group of rides and use the acceptance rate of the delayed departure times to influence the roadway congestion in the high-demand area and, based on the influence, further improve the accuracy of the traffic prediction, travel time, and arrival time of the ride(s). For instance, the navigation application 112 may use a historical rate at which users (e.g., as a group, based on individual user behavior, or based on a trained computer-learning model) take delayed departures to determine the acceptance rate to better model the impact of the delays on congestion and travel times.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened of Modica in order to generate travel itineraries including planning departure times of rides in consideration of congestion mitigation (see at least Yang, para. [0004]).

Claims 3, 10, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonk, in view of Ferguson, in view of Modica, further in view of US 2014/0063232 (“Fairfield”).
As per claim 3 Bonk does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Fairfield teaches
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Fairfield, para. [0111]: In an example, a first control strategy may comprise a default driving behavior and a second control strategy may comprise a defensive driving behavior. Characteristics of the defensive driving behavior may comprise, for example, following a vehicle of the vehicles 414A-B, maintaining a predetermined safe distance with the vehicles 414A-B that may be larger than a distance maintained in the default driving behavior, turning-on lights, reducing a speed of the vehicle 402, and stopping the vehicle 402. In this example, the computing device of the vehicle 402 may be configured to compare the determined likelihood to a threshold likelihood, and the computing device may be configured to select the first or the second control strategy, based on the comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or  avoiding autonomous driving parallel to the surrounding vehicles of Fairfield in order to detect the construction zone and drive through the construction zone safely (see at least Fairfield, para. [0023]).

As per claim 10 Bonk does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Fairfield teaches
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Fairfield, para. [0111]: In an example, a first control strategy may comprise a default driving behavior and a second control strategy may comprise a defensive driving behavior. Characteristics of the defensive driving behavior may comprise, for example, following a vehicle of the vehicles 414A-B, maintaining a predetermined safe distance with the vehicles 414A-B that may be larger than a distance maintained in the default driving behavior, turning-on lights, reducing a speed of the vehicle 402, and stopping the vehicle 402. In this example, the computing device of the vehicle 402 may be configured to compare the determined likelihood to a threshold likelihood, and the computing device may be configured to select the first or the second control strategy, based on the comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or  avoiding autonomous driving parallel to the surrounding vehicles of Fairfield in order to detect the construction zone and drive through the construction zone safely (see at least Fairfield, para. [0023]).

As per claim 17 Bonk does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Fairfield teaches
wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Fairfield, para. [0111]: In an example, a first control strategy may comprise a default driving behavior and a second control strategy may comprise a defensive driving behavior. Characteristics of the defensive driving behavior may comprise, for example, following a vehicle of the vehicles 414A-B, maintaining a predetermined safe distance with the vehicles 414A-B that may be larger than a distance maintained in the default driving behavior, turning-on lights, reducing a speed of the vehicle 402, and stopping the vehicle 402. In this example, the computing device of the vehicle 402 may be configured to compare the determined likelihood to a threshold likelihood, and the computing device may be configured to select the first or the second control strategy, based on the comparison.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonk to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or  avoiding autonomous driving parallel to the surrounding vehicles of Fairfield in order to detect the construction zone and drive through the construction zone safely (see at least Fairfield, para. [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668